 


114 HR 1178 IH: Ensuring Equal Access to Treatments Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1178 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Reed (for himself, Mrs. Capps, Mr. Guthrie, Ms. Linda T. Sánchez of California, Mr. Roskam, and Mr. Kind) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to modify payment under the Medicare program for outpatient department procedures that utilize drugs as supplies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ensuring Equal Access to Treatments Act of 2015. 2.Payment under the Medicare program for outpatient department procedures that utilize drugs as suppliesSection 1833(t)(2)(G) of the Social Security Act (42 U.S.C. 1395l(t)(2)(G)) is amended by striking shall and all that follows and inserting the following: 
shall— (i)create additional groups of covered OPD services that classify separately those procedures that utilize contrast agents from those that do not; 
(ii)create and implement, for services furnished after the date of the enactment of this clause and in a budget neutral manner, additional groups of covered OPD services that classify separately those procedures that utilize a drug (other than contrast agents, diagnostic radiopharmaceuticals, or anesthesia drugs) that both— (I)has a cost above the drug packaging threshold; and 
(II)functions as a supply when used in a diagnostic test or procedure;from those that do not; and.  